                             Case 1:19-cr-00224-JD Document 5 Filed 11/14/19 Page 1 of 4



        A0^199A(R£v^_12/1120rder^Settmg^Conditions^fRfilease^^_^^^^^^^^^^^^^^^^^^^^^^^^
                                                                                                    DISTRier OF nEW HAMPSHIRE

                                         UNITED STATES DISTRICT COURT                                         NOV 14 2010
                                               District ofNew Hampshire                                          FILED


               UNITED STATES OF AMERICA
                                                                                                     ■reu?o^A\P^
                                    V.                                   ^ ORDER SETTINGX:ONDITIONS
                                                                                           OF RELEASE ^
                Argenaulf'
                                                                             Case Number;        I ^ C-i'^ P\P>^         01
                              Defendant




    IT IS ORDERED that the release of the defendant is subject to the following conditions:


    [X]       1. The defendant shaU not commit any offense in violation of federal, state, or local law while on release in this case.

    [X]       2. The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. §
              14135a.


    [X]       3. The defendant shall immediately advise the court, defense counsel, and the U.S. Attorney in writing before any
              change in address and telephone number.

    [X]       4. The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed or
              as directed.


    [     ]   5. The defendant shall appear at U.S. District Court, 55 Pleasant St., Concord, NH on
                               at             for                              and when and where as ordered by the Court.

    [     ]   6. The defendant shaU sign an Appearance Bond, if ordered.


^                                           Ucc Cli                    CLpp-C^i^ pDA a cJ? laHn
                                    an/                  ix LV^fAnaivt' pot/'ucC/to tD
              ^oo'ornnnc^n-f's ai2n'uiry h) arc/upJvt clcitainoHVyn
               Hu. CiPHti notOL tLcnn, hiciatf/Aj •


                                                                                                                         Page 1 of 4
                  Case 1:19-cr-00224-JD Document 5 Filed 11/14/19 Page 2 of 4




A0^99BJR£Vj_12/ll)Additiona^Conditions^ofR£lease^^^^^^^^_^^^^^^^^^^__^^^_^_^^__U^

                                            Additional Conditions of Release

        Upon finding that release' by one of the above methods will not by itself reasonably assure the appearance of the
defendant and the safety of other persons and the community, it is FURTHER ORDERED that the release ofthe defendant is
subject to the conditions marked below:

  a    7. The defendant is placed in the custody of(address to be redacted fi:om electronic version of document entered on
       CM/ECF):                                                                                           "    ■
           ThWk-1' p%\/epij
                                       ^cvvi,
                lifcni.        nW
                               p.,..                V        _         Tel;

who agrees (a)to supervise the defendant in accordance with all the conditions of release,(b)to use every effort to assure the
appearance of the defendant at all scheduled court proceechi^s, and^) to ^tify the court immediately in the event the
defendant violates any conditions ofrelease or disappears.

                                             Signed:
                                                             fian or Proxy


 0     8. The defendant shall:


       ja (a) report on a regular basis as directed by the supervisuig officer.
       □ (b) mahitain or actively seek employment.                                                                     = .
       Sl (c) refrain from possessmg a firearm, destructive device, or other dahgerous weapons.
       □ (d) surrender any firearm(s) to Clerk, U.S. District Court, 55 Pleasant St., Concord, NH.
       □ (e) surrender any passport to Clerk, U.S. District Court, 55 Pleasant St., Concord, NH. •
       0 (f) obtain no passport.                                                           ■     ■ ,
       0 (g) submit to any method of testing required by the supervising officer for determining whether the defendant is using
          a prohibited substance. Such methods may be used with random frequency and include mine testing, the wearing of
          a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance hcteening or testing.
       [Xf (h) refrain from obstructhig or attempting to obstruct or tamper, in my fashion, withfhb ^efficiency and accuracy of
         any prohibited substance testing or electronic monitoring which is (are) required as a cpndition(s) ofrelease.
       □ (i) meaningfully participate in and complete a program of inpatient or outpatient mbstance abuse therapy and
         counseling if deemed advisable by the supervising officer.
       □ (j) be detained until he/she. can be released directly into an inpatient treatment facility. Further hearing to be held
          upon the completion of the program or upon the failme to meaningfully participate in and complete the program.
       □ (k) restrict travel to the State(s) of New Hampshire                                   ^              . Any other travel
         must be pre-approved by the supervising officer.                                           ...
          (1) avoid all contact, irectly or indirectly, with any persons who are or who may becpme a victim or potential
          witness in the subject investigation or prosecution, including but not limited to: ^   C C € /I         .(/ j
            U' Cc h /7'asr.iO /7 nro - Con.tvf<-1/ ^ rfnar                                                                   ^ .
       □ (m) have no unsupervised contact with any minor children.
       iS (n) refrain frOm [/ ] any [ ] excessive use of alcohol.
       □ (0) participate in the following home confinement program components and abide by all the requirements of the
          program:
          □    (1) Curfew: You are restricted to your residence every day [ ] from                        to                 , or
               [ ] as directed by the supervising officer, or




                                                                                                                   Page 2 of 4
                          Case 1:19-cr-00224-JD Document 5 Filed 11/14/19 Page 3 of 4




     AO 199B (Rev. 12/11) Additional Conditions of Release Continued                                                                                        ^

                                                 Additional Conditions of Release

               □ (2) Home Detention: You are restricted to your residence at all times except for employment, education,                                ^
                 religious services, medical, substance abuse or mental health treatment, attorney visits, court appearances,
                   court-ordered obligations, or other activities as pre-approved by the supervising officer; or                  ^
               Q (3) Home Incarceration. You are restricted to your residence at all times except for medical needs
                   treatment, religious services, and court appearances pre-approved by the supervising officer. ^                                      ^ ^^
               □ (4) the home confinement program will include electronic monitoring or other location verification system. ^
                   You shall pay all or part of the cost of the program based upon your ability to pay as determined by the                                 sj
                   supervising officer.                                                                                           _                         ^            .
            ^ (p) refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. § Va                                V
               802, unless prescribed by a hcensed medical practitioner.                                                      _                         §           ^
            j4 (q) participate in a mental health program which shall include medical, psychological, or psychiatric treatment as ■                              V
               directed by the supervising officer.                                                           _
            □ (r) execute a bond or an agreement to forfeit upon failing to appear as required, the following sum of money or ^                                  ^
              designated property:                                                                                     ;       • ^ ^
            □ (s) post with the court the following indicia of ownership ofthe above-described property, or the following amount
               or percentage of the above-described money:                                                        •                                                  ^
            □ (t) execute a bail bond with solvent sureties in the amount of $                                                         •                ^ ^ '*1!
            □ (u) maintain or commence an education program.                                                                                            ^^ S
            G (v) maintain residence at a halfway house or commumty corrections center, as deemed necessary by the
               supervising officer.                                                           ^                                                        m^
            □ (w) report as soon as possible, to the supervising officer any contact with any law enforcement personnel
               including, but not limited to, any arrest, questioning, or traffic stop.   p^r^^^cLai^r                    not re                    ft) ^ o
            0 (x) comply with the following residential requirements or restrictions                                                                        ^^
            □ (y) comply with the following employment requirements or restrictions                                   ,                         •
            G (z) Other:         A q d Ck; fi t 2 / z        M t. I in               ft C Ci C1 U11/1                     I                                              ^
                                  Vu I                      KJ H C' 3                                                                                                    ^
                                  my\s u                  prcsc /y                Uj ci                      /itcuMaccti^d.

             0^^ participate in the following computer restriction or monitoring program:              ^ ^
               M (i) refrain from the possession or use of a computer or any internet capable device.      " C'-fpft ^
                 (ii) no access to the intemet, and submit to the search of any computer owned or under the control of the
                    defendant.
               ^ (iii) allow computer monitoring software or hardware to be installed on your computer which will be subject to
                 periodic and rmannounced examination by the supervising officer. These examinations may include retrieval
                    and copying of data related to online use from the computer equipment and                                         any internal or                        ^
                  extemal peripheral devices. The defendant shall pay for the cost associated with the monitoring program. ^                                 ^x
            □ (b) submit to search of person/residence/vehicle or office as requested by the supervising officer to determine                                "N
               whether you are in compliance with the conditions of release.
            □ (c) participate in a sex offender-specific assessment as directed by the supervising officer.                                                     ^
            □ (d) participate in sex offender-specific treatment as directed by the supervising officer.                                                         j V
            □ (e) provide access to any requested financial information as requested by the supervising officer.                               ^^               cl
            □ (f) do not incur any new credit charges or open any new lines of credit without pre-approval of the supervising
               officer.
            □ (g) return to custody each (week)day as of                                  after being released each (week)day as of
                                                                for employment, schooling or the following limited purpose(s)

            □ (h) Other:




K           VtO-irf Ciqrtti -h) HciCt                                            df cU(-C4^C^CLUMCeMphc^l'^ain^                                              ^
    W e n^ri                     (LOf'VlptU'^AJ i-fntcr im r                                     cWuitz</
                    Case 1:19-cr-00224-JD Document 5 Filed 11/14/19 Page 4 of 4




AO 199C(Rev. 09/08) Advice ofPenalties and Sanctions                                                       USDCNH-40(8/12)


                                             Advice of Penalties and Sanctions

TO THE DEFENDANT:
      YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
     A violation of any ofthe foregoing conditions ofrelease may result in the mimediate issuance of a warrant for your arrest,
a revocation ofrelease, an order of detention, and a prosecution for contempt of corrrt and could result in a term of
imprisonment, a fine, or both.
      The commission of a federal offense while on pre-trial release will result in an additional sentence of a term of
imprisonment of not more than ten years, ifthe offense is a felony, or a term of imprisonment ofnot more than one year, ifthe
offense is a misdemeanor. This sentence shall be in addition to any other sentence.
     Federal law makes it a crime punishable by up to 10 years of imprisonment or a $250,000 fine or both to obstruct a ^
criminal investigation. It is a crhne pimishable by up to 10 years ofimprisomnent and a $250,000 fine or both to tamper with a
witness, victim, or informant; to retaliate or attempt to retaliate agamst a witness, victim, or mformant, or to intimidate or
attempt to intimidate a witness, victim,juror, informant, or officer ofthe court. The penalties for tampering, retaliation, or
intimidation are significantly more serious ifthey involve a killing or attempted kiUing.
     If after release you knowingly fail to appear as required by the conditions ofrelease, or to surrender for the service of
sentence, you may be prosecuted for failing to appear or surrender and additional pumshment may be imposed. If you are
convicted of:
      (1) an offense punishable by death, life imprisonment, or imprisonment for a term offifteen years or more, you shall be
          fined not more than $250,000 or imprisoned for not more than ten years, or both;
      (2) on offense punishable by imprisonment for a term offive years or more,but less than fifteen years, you shall be fined
          not more than $250,000 or imprisoned for not more than five years, or both;
      (3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both,
      (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.
      A term ofimprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other
offense. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.
                                               Acknowledgment of Defendant
     I acknowledge that I am the defendant m this case and that I am aware ofthe conditions ofrelease. I promise to obey all
conditions ofrelease, to appear as directed, and to surrender for service of any sentence imposed. I am aware ofthe penalties
and sanctions set forth above.



Date:
                                                         Signature ofDefendant


                                              Directions to United States Marshal
□         The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
          defendant has posted bond and/or complied with all other conditions for release. The defendant shall be produced
          before the appropriate judge at the time and place specified, if still in custody.
          The defendant is ORDERED released after processing.


Date:           /1// ■^/a o I ^
                                                                    jJT   United States Magistrate Judge
                                                                    □     United States District Judge
cc:       Defendant
          U.S. Attorney
          U.S. Marshal
          U.S. Probation
          Defense Counsel

                                                                                                                     Page 4 of 4
